DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/21.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100051261 A1) to Koleitat, in view of US 20110083852 A1 to Bertrand.
Regarding claim 7:  Koleitat discloses
 A method for performing well operations at a well, the method comprising: 
coupling a production subassembly (at least 6) to the well (via 4), wherein the production subassembly includes a connection block 6 (Figure 1, top of 6); 
coupling a fracturing subassembly 14 to the connection block and in fluid communication therewith (Figure 1); 
transmitting fracturing fluid through the fracturing subassembly and the connection block to a wellbore of the well [0008]; 
installing a well barrier 86 to prevent fluid communication from the well to the fracturing subassembly (Figure 13, [0037, 0059]); 
transmitting production fluid from the well through the production subassembly [0034]. 
	However Koleitat fails to explicitly disclose flowing back fluids in the wellbore through the fracturing assembly or removing the fracturing subassembly.
	The Examiner takes Official Notice that it is well known that during fracturing of wellbore, high pressure fluid is pumped into a reservoir, and upon stopping the pumping and releasing the pressure, there is flowback of fluids from the well. Consequently if would have been obvious for to have modified the method of Koleitat to have performed the step of flowing back fluids in the wellbore through the fracturing assembly, as part of the normal process, and recover the some of the fluid.
	Bertrand teaches a similar method and teaches removing the fracturing subassembly after fracturing (figure 4, step 114).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Koleitat to perform the step of removing the fracturing subassembly, in view of Bertrand, as no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Furthermore, at some point in time it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have removed the wellhead, including the fracturing subassembly, during abandonment of the well.
Regarding claim 8:  Koleitat discloses The method as recited in claim 7, wherein installing the well barrier 86 comprises inserting the well barrier while the wellbore is under pressure. (While not explicit, the wellbore is always under some pressure, and therefore the limitation is always met)
Regarding claim 11:  Koleitat discloses The method as recited in claim 8, further comprising opening or closing the well barrier to control the flow back flow. ([0037] a backpressure valve is interpreted as meeting the limitation under normal use).
Regarding claim 15:  Koleitat discloses The method as recited in claim 12, wherein coupling the production subassembly comprises coupling a horizontal production tree including a wing valve 18 (Figure 1, as best understood this is a horizontal production tree). 

Claims 12-13,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100051261 A1) to Koleitat and US 20110083852 A1 to Bertrand, further in view of US 20010050172 A1 to Tolman
Regarding claim 12:  Koleitat discloses The method as recited in claim 7,  except further comprising installing a plug through the connection block to block fluid communication through the connection block from the well. 
Tolman teaches installing a plug (at least 120,123,125) through a connection block (Figure 1, at least hardware 78, 18, 20).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Koleitat to perform the step of installing a plug through the connection block to block fluid communication through the connection block from the well, in view of Tolman, so as to isolate portions of the well and provide a flow path for fluids [0074]
Regarding claim 13:  Koleitat discloses The method as recited in claim 12, further comprising removing the plug (note “to enable a production flow from a formation surrounding the wellbore” is considered the intended function of the removing the plug, and not a required step). 
Tolman teaches removing the plug ([0116], ).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Koleitat to remove the plug, in view of Tolman, so as to move the plug and perform sequential operations in the well (116).
Regarding claim 18:  Koleitat discloses. The method as recited in claim 7, further comprising perforating the wellbore. 
Tolman teaches perforating the wellbore [0084]. 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Koleitat to perform the step of perforating the wellbore, in view of Tolman, so as to establish hydraulic communication with the formation [0084]



Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100051261 A1) to Koleitat and US 20110083852 A1 to Bertrand, further in view of (US 20120097398 A1) to Ravensbergen.
Regarding claim 17:  Koleitat discloses The method as recited in claim 7, except further comprising opening a sliding sleeve to expose the wellbore to a formation surrounding wellbore. 
Ravensbergen teaches Multi-Zone Fracturing with sliding sleeve valves 220 [0073].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Koleitat to have sliding sleeve valves and perform the step of opening a sliding sleeve to expose the wellbore to a formation surrounding wellbore, in view of Ravensbergen, to selectively permit communication between the inner diameter of the mandrel  and the outer fracture ports 212B via the inner fracture ports 212A [0073].

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20140238693 A1) to Adkinson.
Regarding claim 19:  Adkinson discloses
A method for performing well operations at a well, the method comprising: 
coupling a production subassembly 44  to a wellhead assembly via a connection block 10 able to transmit production fluid ; 
coupling a fracturing subassembly 68 to the connection block  10; 
transmitting fracturing fluid through the fracturing subassembly and the connection block to a wellbore of the well [0025]; 
preventing fluid communication from the well to the fracturing subassembly to enable removal of the fracturing subassembly (with 78,[0026]);; and 
removing the fracturing subassembly 68, [0026-0027], figure 4. 
However Adkinson fails to explicitly disclose flowing back fluids in the wellbore through the fracturing assembly; 
The Examiner takes Official Notice that it is well known that during fracturing of wellbore, high pressure fluid is pumped into a reservoir, and upon stopping the pumping and releasing the pressure, there is flowback of fluids from the well. Consequently if would have been obvious for to have modified the method of Adkinson to have performed the step of flowing back fluids in the wellbore through the fracturing assembly, as part of the normal process, and recover the some of the fluid.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20140238693 A1) to Adkinson further in view of US 20010050172 A1 to Tolman
Regarding claim 20:  Adkinson discloses The method as recited in claim 19, except further comprising installing a plug through the connection block to block fluid flow from the well through the connection block. 
Tolman teaches installing a plug (at least 120,123,125) through a connection block (Figure 1, at least hardware 78, 18, 20).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Koleitat to perform the step of installing a plug through the connection block to block fluid communication through the connection block from the well, in view of Tolman, so as to isolate portions of the well and provide a flow path for fluids [0074].

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080230226 A1 to Lam teaches a wellhead for fracturing with a plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN A. MACDONALD
Primary Examiner
Art Unit 3674



/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674